DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 5/4/2022 has been received and entered in to the case. 
	Claims 2-4, 10-12 and 14 have been canceled, and claims 1, 5-9 and 13 have been considered on the merits. All arguments have been fully considered. 

	Response to Amendment
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 
	The double patenting rejection has been withdrawn due to the instant amendment. 

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 11,248,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hyunseok Park on 5/16/2022.

1. (currently amended): A method for treating atopic dermatitis in a subject comprising: 
1) culturing bone marrow isolated from an individual in a first vessel; 
2) transferring only a first supernatant in the first vessel to a second vessel 
3) culturing cells present in the first supernatant in the second vessel and obtaining a second supernatant in the second vessel; 
4) sequentially repeating the steps 2) and 3) at least one time while the first supernatant in the step 2) is replaced with the second supernatant in the step 3), thereby obtaining a colony of monoclonal mesenchymal stem cells; and 
5) seeding the monoclonal mesenchymal stem cells [[in]] from the step 4) into a culture medium at a cell density of 1000 cells/cm2 in culture for passage 1; and 
6) subculturing the monoclonal mesenchymal stem cells for passages 2 to 8 and thereby obtaining a composition comprising the monoclonal mesenchymal stem cells, 
wherein the monoclonal mesenchymal stem cells reseeded at a cell density of 1000 cells/cm2 for passages 2 to 8, wherein the culture medium in the steps 5) and 6) 
wherein the monoclonal mesenchymal stem cells [[is]] are obtained without preparing a working cell bank; and
7) administering the composition to the subject.

6. (currently amended): The method of claim 1, wherein the monoclonal mesenchymal stem cells inhibit in the subject.

7. (currently amended): The method of claim 1, wherein the monoclonal mesenchymal stem cells inhibitinfiltration of mast cells in the subject.

9. (currently amended): A method for preparing a composition for treatment, or amelioration of atopic dermatitis, the method comprising: 
1) culturing bone marrow isolated from an individual in a first vessel; 
2) transferring only a first supernatant in the first vessel to a second vessel 
3) culturing cells present in the first supernatant in the second vessel and obtaining a second supernatant in the second vessel; 
4) sequentially repeating the steps 2) and 3) at least one time while the first supernatant in the step 2) is replaced with the second supernatant in the step 3), thereby obtaining a colony of monoclonal mesenchymal stem [[cell]] cells; and 
5) seeding the monoclonal mesenchymal stem [[cell in]] cells from the step 4) into a culture medium at a cell density of 1000 cells/cm2 in culture for passage 1; and 
6) subculturing the monoclonal mesenchymal stem cells for passages 2 to 8, 
wherein the monoclonal mesenchymal stem cells reseeded at a cell density of 1000 cells/cm2 for passages 2 to 8, 

Claim 13 is canceled.

Claims 1 and 5-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant amendment to the claims has overcome the combined teachings of Song et al. in view of Karystinou et al. and Alves et al. based on the unexpected results of the cell seeding density of 1000 cells/cm2 in combination of an antioxidant in proliferation of monoclonal mesenchymal stem cells. While Song et al. teach the process of subfractionation in order to obtain clonal mesenchymal stem cells, however, Song et al. in view of the secondary reference do not provide any expectation of a specific concentration (i.e. 1000 cells/cm2) in the presence of an antioxidant. It is noted that Alves et al. teach that MSCs would increase the total cell number in the presence of an antioxidant, and they use the concentration of MSCs at 1000 cells/cm2. However, the reference does not appreciate the significantly improvement shown in Figs. 37-39 of the instant application showing that 1000 cells/cm2 has superior results compared to higher concentration of 4000 cells/cm2. Based on the unexpected results of the specific concentration and the presence of an antioxidants, the combined teachings of the cited references do not render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632